Case 1:19-cr-10335-DJC Document 173-5 Filed 09/15/21 Page 1 of 3




                        EXHIBIT E
     Case 1:19-cr-10335-DJC Document 173-5 Filed 09/15/21 Page 2 of 3
OPEN TUESDAY THROUGH SUNDAY FOR INDOOR & PATIO DINING                                  ×




    ABOUT (/ABOUT)        MENU          HOURS (/HOURS)

                R E S E R VAT I O N S ( / R E S E R VAT I O N S )   EVENTS (/EVENTS)
Case 1:19-cr-10335-DJC Document 173-5 Filed 09/15/21 Page 3 of 3




       615 EAST BROADWAY, SOUTH BOSTON, MA 02127

                 (617) 269-1001 (tel:+16172691001)


                                 (http




            Copyright 2019 Gray’s Hall. All rights reserved.
